Citation Nr: 1340738	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for an unspecified lung infection.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during her September 2010 Decision Review Officer (DRO) Hearing that she is receiving disability benefits from the Social Security Administration (SSA).  VA must obtain and consider these records and others noted below.

East Alabama Medical Center responded to the RO's request for the Veteran's records in January 2011.  The request limited the request to records from April 2000.  The facility's response indicates the facility possesses records, but not from April 2000.  These records may assist the Veteran in substantiating her claims.  Therefore, the RO must request the Veteran's records again, but not limit the scope.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain the Veteran's SSA records pertaining to disability and associate them with the electronic and or paper claims file.

2. Contact the Veteran, and provide a release of information form to obtain ALL treatment records generated by (1) Dr. Redding of Valley, Alabama, and (2) Dr. Mary Chestnut, Ph.D., and Chestnut Psychological Services, and any other treatment provider who has provided care for the Veteran's PTSD whose records are not currently in possession of VA. 

3.  Request the Veteran's treatment records from the East Alabama Medical Center for the period January 2000 - December 2000.  

4.  Contact an appropriate Department of Defense and/or Department of the Army records depository to confirm the alleged February to March 2000 death of a Private Williams (first name unknown), a member of the Veteran's basic training company (Company B, 2d Battalion, 39th Infantry Regiment, 4th Basic Combat Training Brigade), which she alleges caused her PTSD.  

All records that are obtained must be incorporated into the claims file, and if no records can be found, this must be documented in the claims file.


5.  If AND ONLY IF the stressor is corroborated, schedule a VA compensation examination by a VA mental health clinician, as established by VA procedures, with appropriate expertise in mental health for an opinion concerning whether the Veteran has PTSD or other mental illness as a result or consequence of the confirmed event.

The following considerations must govern the conducting of the examination:

a.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b.  The clinician must review all relevant medical and lay evidence of record, to include but not limited to the Veteran's military personnel records which are located in the claims folder.  

c.  In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

d.  In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resorting to mere speculation, he or she must so state; however, a fully explained opinion for such a finding must be provided. 

6.  Schedule the Veteran for a VA examination to ascertain whether she presently has asthma or any lung disorder; or whether she had asthma or any lung disorder at any time since submission of the claim in January 2008. On readjudication of the claim and IF AND ONLY IF THE VETERAN PRESENTLY HAS, OR HAD ASTHMA OR ANY LUNG DISORDER AT ANY TIME SINCE SUBMISSION OF THE CLAIM, the RO will consider and apply the applicable law regarding the presumption of soundness. 

7.  Then readjudicate all claims on their underlying merits in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


